Citation Nr: 0010915	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  99-00 970	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  He died on June [redacted], 1998.  The appellant 
is his widow.  Her claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which denied her service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Education Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  

The RO received the appellant's notice of disagreement in 
October 1998, which it construed as an initiation of an 
appeal of the RO's denial of both of the issues noted above.  
Although the RO issued a Statement of the Case in November 
1998 listing both issues on appeal, the latter issue has not 
been perfected for appeal.  In fact, in a VA Form 9 (Appeal 
to Board of Veterans' Appeals) received in January 1999, the 
appellant specifically indicated that she did not wish to 
receive DEA benefits.  Therefore, the latter issue is not now 
before the Board for appellate review. 


FINDING OF FACT

There is no medical evidence of record linking the veteran's 
cause of death to his period of active service or to a 
service connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that she is entitled to VA benefits 
because her spouse, the veteran, died from a brain tumor that 
developed as a result of his service-connected disabilities.  
A claimant of Dependency and Indemnity Compensation benefits 
is entitled to service connection for the cause of a 
veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  See 38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 
3.312 (1999).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312.  The principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b).  The contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c). 

The initial inquiry before the Board of Veterans' Appeals, 
however, is whether the appellant has submitted a well-
grounded claim as required under 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992). 

In a case such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required to be submitted for the 
claim to be found well grounded.  See Caluza v. Brown, 7 
Vet.App. 498, 504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  If the evidence presented by the appellant fails 
to meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A Certificate of Death shows that the veteran died on June 
[redacted], 1998, at the age of 75, as a result of pneumonia 
due to glioblastoma multiforme.  At the time of his death, the 
veteran was service connected for: a gunshot wound of the 
left buttock, with severe damage to Muscle Group XVII and 
injury to the sacrum with coccygectomy; a gunshot wound of 
the abdominal wall with damage to Muscle Group XIX; and 
residuals of an intra-abdominal injury, closed colostomy.  
These disabilities were evaluated at a combined evaluation of 
70 percent at the time of the veteran's death.  

The appellant contends that a favorable decision is warranted 
based on one of the following assertions: (1) Because the 
veteran had shrapnel in the left side of his body for 53 
years and his cancerous tumor was on the left side of his 
brain, the wounds and the tumor are related; or (2) The 
veteran's service-connected shrapnel wounds played a role in 
the veteran's death because they left him less capable of 
resisting his tumor and tumor-related illnesses.

Service medical records confirm that the veteran sustained 
shrapnel wounds that injured his left buttock, rectum, sacrum 
and abdomen during World War II, but do not reflect that the 
veteran was seen for pneumonia or brain cancer during active 
service.  

VA examination reports dated in October 1946 and January 1960 
refer to the veteran's service-connected shrapnel wounds, but 
do not mention the presence of pneumonia or cancer.  In fact, 
during both examinations, the veteran's lungs were shown to 
be normal, and no brain abnormalities were noted.

In support of her claim, the appellant has submitted copies 
of a service medical record and a private surgery bill 
confirming that the shrapnel wounds were sustained in service 
and showing that the veteran underwent a knee arthroscopy 
with meniscectomy in 1993.  She has submitted no evidence, 
other than the veteran's death certificate, which addresses 
the cause of the veteran's death.  

Beyond the appellant's statements, the record contains no 
evidence establishing that a disability of service origin 
caused, hastened or substantially and materially contributed 
to the veteran's death.  The appellant has not submitted a 
medical opinion indicating either that the veteran's service-
connected shrapnel wounds played a role in the veteran's 
death, or that his pneumonia or glioblastoma multiforme, 
which caused his death, were manifested in service or within 
a year of discharge.  See 38 U.S.C.A. § 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  The 
appellant is a layperson without medical expertise or 
training; therefore, her assertions, alone, do not constitute 
competent evidence of a medical nexus between the veteran's 
death and his period of active service.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992) (holding that 
laypersons are not competent to offer medical opinions).

As the question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical opinion 
to that effect has been submitted, the Board finds that the 
appellant has not met her initial burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, her claim for that benefit must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 




- 4 -






- 1 -


